Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 1 of 35 PageID #: 4




                        EXHIBIT A
1/19/2021   Case 1:21-cv-00156-JMS-TAB Document 1-1  Filed
                                                 Summary     01/19/21 Page 2 of 35 PageID #: 5
                                                         - MyCase

               This is not the of icial court record. Of icial records of court proceedings may only be obtained directly from
               the court maintaining a particular record.


   Danielle Long, Ashley Stockard, Joy Fugateet al v. Phoenix Staf ing Group, Inc., Jill Bush
    Case Number                              55D02-2012-MI-001823

    Court                                    Morgan County Superior Court 2

    Type                                     MI - Miscellaneous Civil

    Filed                                    12/01/2020

    Status                                   01/08/2021 , Decided

    Related                                  Other
                                                     55D02-2101-PL-000016


   Parties to the Case
   Defendant Phoenix Sta ng Group, Inc.
       Attorney
       David Lee Swider
       #51749, Retained

       BOSE McKINNEY & EVANS LLP
       111 Monument Circle
       Suite 2700
       Indianapolis, IN 46204
       317-684-5000(W)

   Defendant Bush, Jill
       Attorney
       David Lee Swider
       #51749, Retained

       BOSE McKINNEY & EVANS LLP
       111 Monument Circle
       Suite 2700
       Indianapolis, IN 46204
       317-684-5000(W)

   Plainti      Long, Danielle

   Plainti      Stockard, Ashley
       Attorney
       Jay Meisenhelder
       #1999649, Retained

       650 North Girls School Road
       Suite D 40
       Indianapolis, IN 46214
       317-231-5193(W)

   Plainti      Fugate, Joy

   Plainti      Swanson, Desiree


https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6InVoeFFXNk1lMG5tMnA1VnhfRHd5ZjB3RGxHNXRHdXhucHhMdE…   1/3
1/19/2021    Case 1:21-cv-00156-JMS-TAB Document 1-1  Filed
                                                  Summary     01/19/21 Page 3 of 35 PageID #: 6
                                                          - MyCase

   Chronological Case Summary
    12/01/2020 Case Opened as a New Filing


    12/01/2020 Complaint/Equivalent Pleading Filed
                  Complaint

                  Filed By:                      Long, Danielle
                  Filed By:                      Stockard, Ashley
                  Filed By:                      Fugate, Joy
                  Filed By:                      Swanson, Desiree
                  File Stamp:                    12/01/2020

    12/03/2020 Subpoena/Summons Filed
                  Summonses-Combined

                  Filed By:                      Long, Danielle
                  Filed By:                      Stockard, Ashley
                  Filed By:                      Fugate, Joy
                  Filed By:                      Swanson, Desiree
                  File Stamp:                    12/01/2020

    12/28/2020 Appearance Filed
                  E-Filing Appearance by Attorney in Civil Case

                  For Party:                     Phoenix Sta ng Group, Inc.
                  For Party:                     Bush, Jill
                  File Stamp:                    12/23/2020

    12/28/2020 Motion for Enlargement of Time Filed
                  Motion for Extension of Time to Respond to Plainti s' Complaint

                  Filed By:                      Phoenix Sta ng Group, Inc.
                  Filed By:                      Bush, Jill
                  File Stamp:                    12/23/2020

    01/04/2021        Order Issued
                  Order Granting Motion for Extension of Time to Respond to Plainti s' Complaint and Order Redocketing Case as a CP
                  Case Type

                  Judicial O cer:                Williams, Brian
                  Order Signed:                  01/01/2021

    01/05/2021 Automated ENotice Issued to Parties
                  Order Issued ---- 1/4/2021 : David Lee Swider;Jay Meisenhelder


   Financial Information
   * Financial Balances re ected are current representations of transactions processed by the Clerk’s O ce. Please note that any
     balance due does not re ect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
     balances shown, please contact the Clerk’s O ce.

   Swanson, Desiree
   Plainti

   Balance Due (as of 01/19/2021)
   0.00

   Charge Summary
    Description                                                               Amount            Credit              Payment

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6InVoeFFXNk1lMG5tMnA1VnhfRHd5ZjB3RGxHNXRHdXhucHhMdE…        2/3
1/19/2021   Case 1:21-cv-00156-JMS-TAB Document 1-1  Filed
                                                 Summary     01/19/21 Page 4 of 35 PageID #: 7
                                                         - MyCase

    Description                                                                 Amount              Credit              Payment
    Court Costs and Filing Fees                                                 157.00              0.00                157.00

   Transaction Summary
    Date                  Description                                           Amount
    12/01/2020            Transaction Assessment                                157.00
    12/01/2020            Electronic Payment                                    (157.00)



                  This is not the of icial court record. Of icial records of court proceedings may only be obtained directly from
                  the court maintaining a particular record.




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6InVoeFFXNk1lMG5tMnA1VnhfRHd5ZjB3RGxHNXRHdXhucHhMdE…    3/3
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 5 of 35 PageID  #:12/1/2020
                                                                        Filed: 8        2:13 PM
                                                                                                                                             Clerk
                                                Morgan County Superior Court 2                                              Morgan County, Indiana




 STATE 0F INDIANA                                )                         1N   THE MORGAN SUPERIOR COURT
                                                       SS:
                                                 )                                             55002-2012-MI-oo1823
 COUNTY 0F MORGAN                                )                         CAUSE N0.

 DANIELLE LONG, JOY FUGATE,                                       )
 DESIREE SWANSON, and                                             )
ASHLEY STOCMRD,                                                   )

                                                                  )

                                            Plaintiffs,           )

                                                                  )

                              V.                                  )

                                                                  )
 PHOENIX STAFFING GROUP, INC.                                     )
 and JILL BUSH,                                                   )

                                                                  )
                                          Defendants.             )



                                         COMPLAINT FOR UNPAID WAGES

                                                  I.   INTRODUCTION

          Plaintiffs Danielle        Long, Joy Fugate, Desiree Swanson, and Ashley Stockard (collectively,


 "P1aintiffs") sue their       former employer, Phoenix Stafﬁng Group,                 Inc.,   and   its   owner and President,

 Jill   Bush    (together, "Defendants"), for failing t0          pay wages owed them pursuant                t0 the Fair   Labor


 Standards Act ("FLSA"), 29 U.S.C. § 201, et seq.; the Indiana Minimum Wage                                 Law ("MWL"), Ind.

 Code    22-2—2-3, et seq.; the Indiana        Wage Claim Act ("WCA"),               Ind.   Code     22—2-5—1, et seq.; and/or


 the Indiana      Wage Payment Act         ("WPA")(Ind. Code 22-2-5-,              et seq.).    Additionally, Plaintiffs sue


 Defendants for       civil   conversion, pursuant t0 Ind.            Code 34-24-3-1.

                                   II.   PARTIES, JURISDICTION                   AND VENUE
           1.        Plaintiff Danielle      Long ("Long")            is   a resident 0f Mooresville,         Morgan County,

 Indiana, and at all times relevant t0 this Complaint, has                 worked for the Defendant in Morgan County,

 Indiana.


          2.         PlaintiffJoy Fugate ("Fugate")          is   a resident ofMooresville,          Mogan County, Indiana,
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 6 of 35 PageID #: 9




and at all times relevant to this Complaint, has worked for the Defendant in Morgan County, Indiana.

       3.      Plaintiff Desiree Swanson ("Swanson") is a resident of Mooresville, Mogan County,

Indiana, and at all times relevant to this Complaint, has worked for the Defendant in Morgan County,

Indiana.

       4.      Plaintiff Ashley Stockard ("Stockard") is a resident of Indianapolis, Marion County,

Indiana, and at all times relevant to this Complaint, has worked for the Defendant in Morgan County,

Indiana.

       5.      Defendant Phoenix Staffing Group, Inc. ("Phoenix"), is a domestic, for-profit limited

liability company, headquartered in Mooresville, Indiana.

       6.      Defendant Jill Bush ("Bush"), is the President of Phoenix, and is responsible for the

business and financial operations of the company, including but not limited to all pay, payroll,

withholding, and scheduling decisions.

       7.      At all times relevant to this action, Plaintiffs worked for Defendants at Phoenix's

facility in Mooresville, Indiana.

       8.      All the events giving rise to this cause of action having occurred in Morgan County,

Indiana, jurisdiction and venue are proper in this Court.

                                III. FACTUAL ALLEGATIONS

       9.      Long Began working for Phoenix in October 2019.

       10.     Fugate started working for Phoenix on February 12, 2018.

       11.     Swanson began her employment with Phoenix on September 16, 2019.

       12.     Stockard began her employment with Phoenix on October 24, 2019.

       13.     Plaintiffs duties involved identifying qualified nursing personnel (RNs, LPs, CNAs)

to fill shifts at Phoenix's various nursing home, assisted living, and home health care clients.


                                                 -2-
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 7 of 35 PageID #: 10




          14.    In addition, Stockard was also responsible for recruiting the nursing personnel

 Phoenix would employ.

          15.    Plaintiffs were paid $18.00 per hour, and their regular work schedules were from 9:00

 a.m. to 5:00 p.m., five days per week.

          16.    Shortly after she was hired, Long began to be assigned "on-call" shifts, in addition

 to her regular workday schedule.

          17.    In October, 2019, Fugate also began to be assigned "on-call" shifts, in addition to her

 regular weekday schedule.

          18.    Swanson began being assigned to "on-call" shifts at approximately the time she began

 her employment.

          19.    With occasional deviations, weeknight on-call shifts ran 16 hours, from 5:00 p.m.

 until 9:00 a.m. the following morning.

          20.    Weekend on-call, again with minor deviations, consisted of a 16-hour shift from 5:00

 p.m. Friday until 9:00 a.m. on Saturday, followed by two twenty-four hour shifts, from 9:00 a.m.

 Saturday to 9:00 a.m. Sunday, and then 9:00 a.m. Sunday through 9:00 a.m. Monday, a total of 64

 hours.

          21.    Due to the high volume of calls received during both weeknight and weekend on-call

 shifts, the employee working the on-call shift was essentially tied to the telephone, and was unable

 to attend to her personal business for the entire shift.

          22.    Long was assigned week-night on-call shifts on two occasions. She was also required

 to work an eight-hour, partial weekend shift on three occasions.

          23.    Fugate was assigned weekly on-call shifts three or four times per week.

          24.    Stockard started taking on-call shifts on November 14, 2019.


                                                   -3-
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 8 of 35 PageID #: 11




        25.    Stockard was assigned weekend on-call virtually every week until her March 13,

 2020, termination.

        26.    Stockard was also assigned week night on-call approximately three times per week.

        27.    Also in October 2019, Phoenix started to require Fugate to report for work each

 weekday morning at 7:30 a.m.

        28.    However, Fugate was not paid for this extra 1.5 hours per day.

        29.    Similarly, Swanson was also required to work "off-the-clock."

        30.    In addition, Phoenix deducted approximately $50.00 per week from each employee's

 paycheck to pay premiums on an AFLAC insurance policy for each employee.

        31.    In August 2020, Long attempted to submit a claim under her AFLAC policy.

        32.    AFLAC informed Long that her policy had been cancelled because Phoenix had never

 paid the policy premiums.

        33.    On information and belief, Phoenix has never paid premiums on the AFLAC policy

 for any employee.

        34.    Phoenix terminated Long on August 31, 2020.

        35.    Phoenix terminated Ms. Fugate on June 15, 2020.

        36.    Swanson was terminated on 17, 2020, and was not paid for the eight hours she

 worked that day.

        37.    Phoenix terminated Stockard on March 13, 2020.

        38.    Plaintiffs were paid a flat fee of $100.00 for each on-call shift worked.

        39.    During her employment, Long worked a total of 56 hours of overtime.

        40.    She should have been paid $27.00 per hour for each of those hours, or a total of




                                                -4-
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 9 of 35 PageID #: 12




 $ 1 ,5 1200.1


          41.           Instead,       Phoenix paid Long $100.00 per                         shift,   or a total of $500.00.


          42.           Fugate took on-call             at   Phoenix from October 20 1 9, through her termination 0n June


 15,   2020, a total 0f almost 36 week.


          43.           During        that period, Fugate             worked a       total    of 1,432 hours 0f overtime.


          44.           She should have been paid $27.00 per hour for each 0f these hours, 0r a                                                  total     of


 $36,664.


          45.           Instead,       Phoenix paid her $100 per                    shift,   0r a total 0f $9,700?


          46.          Additionally, Phoenix also                  owes Fugate $202.50, for work she was forced t0 perform

 off—the-clock.3


          47.           Swanson worked on-call from October                             18,    20 1 9   until shortly before her termination


 0n January      17, 2020.


          48.           During her employment, Swanson worked a total 0f 32full weeknight on-call                                                  shifts,



 in addition t0      working a nine hour on-call                      shift   on October 28, 2019; a twelve hour on—call                         shift   0n

 November 28, 2019, and                    a twelve hour on—call shift                on December 25, 2019.




          1
                 Two      16—hour weeknight on—call           shifts   +   three 8—hour      weekend     on—call shifts   =   56   hrs.   @   $27.00/hr.   =
                 $1,512.00

          2
                 October:            16 OT hours @ $27.00/hr. I $432 — $200 o/c pay I $232.00
                 November:           232 OT hours @ $27.00/hr. I $6,264 — $1,400 o/c pay I $4,864
                 December:           240 OT hours @ $27.00/hr. = $6,480 — $1,500 o/c pay = $4,980
                January:             216 OT hours @ $27.00/hr. = $5,832 — $1,600 o/C pay = $4,232
                 February:           224 OT hours @ $27.00/hr. $6,048 — $1,500 O/C pay I $4,548
                 March:              128 OT hours @ $27.00/hr. = $3,456 — $900 O/C pay = $2,556
                 April:              176 OT hours @ $27.00/hr. = $4,752 — $1,200 o/C pay = $3,552
                 May:                144 OT hours @ $27.00/hr. I $3,888 — $1,000 O/C pay I $2,888
                June:                56 OT hours @ $27.00/hr. = $1,512 — $400 o/c pay = $1,112


                 Total:              1,432   0T hours @ $27.00/hr.            : $36,664 —      $9,700 o/c pay    : $26,964

          3
                 October      21,   2019 through January          2020 I 82 work days; eight 5—day work weeks. Worked 7:30 a.m. to
                                                                11,
                 5:00 p.rn.   I     47.5 hours total,   paid for 40 hours   $18.00/h0ur I $720, owed 7.5 hours OT
                                                                                @                                    $27.00/h0ur          @
                 =   $202.50)


                                                                              _5_
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 10 of 35 PageID #: 13




            49.         On each        0f those 35 days, including Christm as, Swanson also worked eight hours


  in the ofﬁce.


            50.         In addition,         Swanson       also   worked a     total     0f 30 weekend on-call             shifts, totaling   444

  hours.4


            5 1.        Stockard was assigned to take on—call                       shifts at       Phoenix for 17 weeks.


            52.         During        that time, Stockard         worked both weekend and weekday on-call                          shifts.



            53.         For her 17 weekend on—call                 shifts,   Stockard worked from 5 :00 p.m. on Friday, until


  9:00   am. 0n Sunday,             a total   of40 hours,       in additional t0 her regular                week day schedule of 40 hours

  per week.


            54.         For     this additional        40 hours, Stockard was paid a ﬂat fee 0f $100                         for each shift.


            5 5.        In addition, Stockard also took overnight on-call shifts three nights per week,                                working


  from 5:00 p.m.         t0 9:00 a.m. the following day, or 16 hours for                             each   shift.



            56.         She was paid $100 for each                  shift.



            57.         Over 17 weeks, Stockard worked a                       total    of 51       shifts, at   16 hours each, 0r a total 0f


  8 1 6 hours.


            58.         Stockard's unpaid overtime for those hours                             is    $16,932, making her total unpaid


  overtime $33,592.5


            59.         Phoenix refused t0 provide                   Plaintiffs      with written statements 0f the reasons for


  termination, even though Plaintiffs requested such statements.


            60.         Phoenix refused, 0n multiple occasions throughout                                   their    employment,    t0 provide




            4
                   (5 shifts   X 12 hrs./shjft)   +   (12 shifts X 16 hrs./shift)   +   (8 shifts   X 24 hrs./shift)   I 6O + 192 + 192 I 444

            5
                   17 weekend  OT shifts X 40/hrs. OT per shift X $27.00/hr. — $1,700 I $16,660.
                   17 weeks X 3 weeknight OT shifts/Wk. X 16/hrs/shift X $27.00/hr. — $5,100 I $16,16,93Z
                   $16,660     +   $16,932   = $33,592


                                                                         _6_
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 11 of 35 PageID #: 14




  Plaintiffs with their required pay stubs, which would have allowed them to calculate their unpaid

  wages with more precision.

                                   IV. LEGAL ALLEGATIONS

                            A. Federal Allegations Against Defendants

                               Count One: FLSA Violation as to Long

         61.     Plaintiffs incorporate the allegations in every preceding paragraph as though they

  were fully incorporated here.

         62.     On information and belief, Phoenix has an annual dollar volume of sales or receipts

  in the amount of $500,000 or more, and is therefore an enterprise covered by the FLSA.

         63.     Long is a non-exempt employee, as that term is defined by the FLSA.

         64.     The FLSA requires that non-exempt employees must be paid at the rate of 1.5 times

  their regular rate of pay for every hour worked over 40 hours in a given work week.

         65.     During her employment, Long worked 56 hours of overtime, for which she should

  have been paid at the rate of $27.00 per hour ($18.00 x 1.5), or a total of $1,512.00.

         66.     Long's total compensation for those overtime hours was $500.00.

         67.     Defendants owe Long unpaid overtime in the amount of $1,012.00.

         68.     Defendants underpayment of Long's wages is a violation of the FLSA.

         69.     If an employer violates the FLSA in bad faith, the court may award, in addition to the

  unpaid wages, liquidated damages in an amount equal to the amount of wages due the employee, and

  the employee's reasonable attorney fees and costs of the action.

         70.     Defendants' FLSA violation was intentional, willful, and/or was done with

  reckless disregard to Long's rights, and therefore, Defendant acted in bad faith.

         71.     Defendant is liable to Long for unpaid wages in the amount of $1,012.00, liquidated


                                                  -7-
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 12 of 35 PageID #: 15




  damages in the amount of $2,024.00, and Long's reasonable attorney fees and costs of litigation, for

  its bad faith violation of the FLSA.

                              Count Two: FLSA Violation as to Fugate

         72.     Plaintiffs incorporate the allegations in every preceding paragraph as though they

  were fully incorporated here.

         73.     Fugate is a non-exempt employee, as that term is defined by the FLSA.

         74.     During her employment, Fugate worked 1,432 hours of overtime, for which she

  should have been paid at the rate of $27.00 per hour ($18.00 x 1.5), or a total of $36,664.

         75.     Fugate's total compensation for those overtime hours was $9,700.

         76.     Defendant owes Fugate unpaid overtime in the amount of $26,964.

         77.     Defendants' underpayment of Fugate's wages is a violation of the FLSA.

         78.     Defendants' FLSA violation was intentional, willful, and/or was done with

  reckless disregard to Fugate's rights, and therefore, Defendant acted in bad faith.

         79.     Defendant is liable to Fugate for unpaid wages in the amount of $26,064.00,

  liquidated damages in the amount of $26,964.00, and Fugate's reasonable attorney fees and costs of

  litigation, for its bad faith violation of the FLSA.

                            Count Three: FLSA Violation as to Swanson

         80.     Plaintiffs incorporate the allegations in every preceding paragraph as though they

  were fully incorporated here.

         81.     Swanson is a non-exempt employee, as that term is defined by the FLSA.

         82.     During her employment, Swanson worked 444 hours of overtime, for which she

  should have been paid at the rate of $27.00 per hour ($18.00 x 1.5), or a total of $11,988.00.

         83.     Swanson's total compensation for those overtime hours was $9,000.00.


                                                    -8-
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 13 of 35 PageID #: 16




            84.   Defendant owes Swanson unpaid overtime in the amount of $2,988.00.

            85.   Defendants' underpayment of Swanson's wages is a violation of the FLSA.

            86.   Defendants' FLSA violation was intentional, willful, and/or was done with

  reckless disregard to Swanson's rights, and therefore, Defendant acted in bad faith.

            87.   Defendant is liable to Swanson for unpaid wages in the amount of $2,988.00,

  liquidated damages in the amount of $2,988.00, and Swanson's reasonable attorney fees and costs

  of litigation, for its bad faith violation of the FLSA.

                                Count Four: FLSA Violation as to Stockard

            88.   Plaintiffs incorporate the allegations in every preceding paragraph as though they

  were fully incorporated here.

            89.   Stockard is a non-exempt employee, as that term is defined by the FLSA.

            90.   During her employment, Stockard worked 680 hours during her 17 weekend on-call

  shifts.

            91.   Stockard should have been paid $18,360 for those hours.

            92.   Instead, Stockard was paid a total of $1,700 for those hours.

            93.   In addition, Stockard worked 16-hour week-night on-call shifts three nights per week.

            94.   In the course of her employment, Stockard worked 816 hours of week-night overtime,

  for which she should have received $22,032.

            95.   Stockard's actual total pay for those hours was $5,100.

            96.   Defendant owes Stockard total unpaid overtime in the amount of $35,592

            97.   Defendants' underpayment of Stockard's wages is a violation of the FLSA.

            98.   Defendants' FLSA violation was intentional, willful, and/or was done with

  reckless disregard to Stockard's rights, and therefore, Defendant acted in bad faith.


                                                    -9-
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 14 of 35 PageID #: 17




         99.     Defendant is liable to Stockard for unpaid wages in the amount of $35,592.00,

  liquidated damages in the amount of $35,592, and Stockard's reasonable attorney fees and costs of

  litigation, for its bad faith violation of the FLSA.

                            B. State Law Allegations Against Defendant

                               Count Five: MWL Violation as to Long

         100.    Plaintiffs incorporate the allegations in every preceding paragraph as though they

  were fully incorporated here.

         101.    Defendant employed at least two employees during each week Long worked for the

  company.

         102.    On information and belief, Defendant is not subject to the minimum wage and

  overtime provisions of the FLSA, and is therefore covered by the MWL.

         103.    Long is an employee, as that term is defined by the IMWL.

         104.    The MWL requires that non-exempt employees must be paid at the rate of 1.5 times

  their regular rate of pay for every hour worked over 40 hours in a given work week.

         105.    During her employment, Long worked 56 hours of overtime, for which she should

  have been paid at the rate of $27.00 per hour ($18.00 x 1.5), or a total of $1,512.00.

         106.    Long's total compensation for those overtime hours was $500.00.

         107.    Defendant owes Long unpaid overtime in the amount of $1,012.00.

         108.    Defendants' underpayment of Longs' wages is a violation of the MWL.

         109.    If an employer violates the MWL in bad faith, the court may award, in addition to the

  unpaid wages, liquidated damages in an amount equal to the amount of wages due the employee, and

  the employees' reasonable attorney fees and costs of the action.

         110.    Defendants' MWL violation was intentional, willful, and/or was done with


                                                   -10-
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 15 of 35 PageID #: 18




  reckless disregard to Longs' rights, and therefore, Defendant acted in bad faith.

         111.    Defendant is liable to Long for unpaid wages in the amount of $1,012.00, liquidated

  damages in the amount of $2,024.00, and Longs' reasonable attorney fees and costs of litigation, for

  its bad faith violation of the MWL.

                              Count Six: MWL Violation as to Fugate

         112.    Plaintiffs incorporate the allegations in every preceding paragraph as though they

  were fully incorporated here.

         113.    Fugate is an employee, as that term is defined by the MWL.

         114.    During her employment, Fugate worked 1,432 hours of overtime, for which she

  should have been paid at the rate of $27.00 per hour ($18.00 x 1.5), or a total of $36,664.

         115.    Fugates' total compensation for those overtime hours was $9,700.

         116.    Defendant owes Fugate unpaid overtime in the amount of $26,964.

         117.    Defendants' underpayment of Fugates' wages is a violation of the MWL.

         118.    Defendants' MWL violation was intentional, willful, and/or was done with

  reckless disregard to Fugates' rights, and therefore, Defendant acted in bad faith.

         119.    Defendant is liable to Fugate for unpaid wages in the amount of $26,064.00,

  liquidated damages in the amount of $26,964.00, and Fugates' reasonable attorney fees and costs of

  litigation, for its bad faith violation of the MWL.

                            Count Seven: MWL Violation as to Swanson

         120.    Plaintiffs incorporate the allegations in every preceding paragraph as though they

  were fully incorporated here.

         121.    Swanson is an employee, as that term is defined by the MWL.

         122.    During her employment, Swanson worked 444 hours of overtime, for which she


                                                  -11-
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 16 of 35 PageID #: 19




  should have been paid at the rate of $27.00 per hour ($18.00 x 1.5), or a total of $11,988.00.

            123.   Swansons' total compensation for those overtime hours was $9,000.00.

            124.   Defendant owes Swanson unpaid overtime in the amount of $2,988.00.

            125.   Defendants' underpayment of Swansons' wages is a violation of the MWL.

            126.   Defendants' MWL violation was intentional, willful, and/or was done with

  reckless disregard to Swansons' rights, and therefore, Defendant acted in bad faith.

            127.   Defendant is liable to Swanson for unpaid wages in the amount of $2,988.00,

  liquidated damages in the amount of $8,964.00, and Swansons' reasonable attorney fees and costs

  of litigation, for its bad faith violation of the MWL.

                            Count Eight: MWL Violation as to Stockard

            128.   Plaintiffs incorporate the allegations in every preceding paragraph as though they

  were fully incorporated here.

            129.   Stockard is an employee, as that term is defined by the MWL.

            130.   During her employment, Stockard worked 680 hours during her 17 weekend on-call

  shifts.

            131.   Stockard should have been paid $18,360 for those hours.

            132.   Instead, Stockard was paid a total of $1,700 for those hours.

            133.   In addition, Stockard worked 16-hour week-night on-call shifts three nights per week.

            134.   In the course of her employment, Stockard worked 816 hours of week-night overtime,

  for which she should have received $22,032.

            135.   Stockards' actual total pay for those hours was $5,100.

            136.   Defendant owes Stockard total unpaid overtime in the amount of $35,592

            137.   Defendants' underpayment of Stockards' wages is a violation of the MWL.


                                                   -12-
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 17 of 35 PageID #: 20




         138.       Defendants' MWL violation was intentional, willful, and/or was done with

  reckless disregard to Stockards' rights, and therefore, Defendant acted in bad faith.

         139.       Defendant is liable to Stockard for unpaid wages in the amount of $35,592.00,

  liquidated damages in the amount of $35,592, and for Stockards' reasonable attorney fees and costs

  of litigation, for its bad faith violation of the MWL.

                                Count Nine: WCA Violation as to Long

         140.       Plaintiffs incorporate the allegations in every preceding paragraph as though they

  were fully incorporated here.

         141.       Defendant refused to provide Stockard with a written statement of the reasons for her

  termination, despite tha fact Stockard requested one.

         142.       Defendant refused to provide Stockard with her legally required pay stub.

         143.       Defendant owes Long an additional $1,012.00 in unpaid overtime.

         144.       The WCA requires that an employee who is involuntarily terminated from

  employment must be paid all wages due to the employee not later than the next regular payday after

  the separation.

         145.       Additionally, the WCA requires an employer, on request from a terminated employee,

  to provide the employee with a written statement of the reason(s) for the termination.

         146.       The WCA also requires employers to provide a pay stub showing total earnings, net

  earnings, and all deductions from the employees' pay.

         147.       By failing to pay Longs' $1,012.00 in unpaid overtime by the next payday following

  her termination, by refusing to provide Long with a written statement of the reasons for her

  termination, and by refusing to provide Fugate with the required pay stub, Defendant violated the

  WCA.


                                                    -13-
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 18 of 35 PageID #: 21




              148.         If an   employer, not acting in good          faith, violates the     WCA, the court shall order, as

  liquidated       damages         for the failure t0      pay wages,   that the   employee be paid an amount equal         t0   two


  (2) times the          amount of wages due           the employee.


              149.         Defendants'         WCA Violation pay was         intentional, willful,      and/or      was done With

  reckless disregard t0 Fugates' rights, and therefore, Defendant acted in                           bad   faith.



              150.         Defendant is        liable t0   Long for unpaid wages       in the   amount 0f $ 1 ,012.00, liquidated

  damages         in the   amount of $2,024.00, and Longs' reasonable attorney fees and costs of litigation,                     for


  its   bad   faith Violation         0f the   WCA.

                                           Count Ten:         WCA Violation as to Fugate
              151.         Plaintiffs incorporate the allegations in           every preceding paragraph as though they


  were    fully incorporated here.


              152.         In October     20 1 9, Phoenix      started t0 require Fugate t0 report for        work each weekday

  morning         at   7:30 a.m.


              153.         However, Fugate was not paid             for this extra 1.5 hours per day.


              154.         Defendants refused t0 provide Fugate With a written statement of the reasons for her


  termination, despite tha fact Fugate requested one.


              155.         Defendants refused to provide Fugate with her legally required pay                       stub.


              156.         Defendants owe Fugate an additional $202.50, for work she was forced t0 perform


  off—the-clock.6


              157.         By failing t0 pay Fugate's $202.50 in unpaid wages by the next payday following her

  termination,           by refusing      t0 provide        Fugate With a written statement of the reasons for her




              6
                       October 21, 2019 through January 11, 2020 = 82 work days; eight 5—day work weeks. Worked 7:30 am.
                                    = 47.5 hours total, paid for 40 hours     $18.00/h0ur = $720, owed 7.5 hours OT
                       t0 5:00 p.m.                                                @                                              @
                       $27.00/h0ur    = $202.50

                                                                    -14-
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 19 of 35 PageID #: 22




  termination, and by refusing tro provide Fugate with the required pay stub, Defendants violated the


  WCA.

           158.         Defendants'     WCA Violation pay was         intentional, willful,   and/or     was done With

  reckless disregard to Fugates' rights, and therefore, Defendants acted in               bad   faith.



           159.         Defendants are liable t0 Fugate for unpaid wages in the amount of $202.50,


  liquidated        damages   in the    amount 0f $405.00, and Fugate's reasonable attorney            fees   and costs 0f


  litigation, for its     bad   faith Violation   0f the   WCA.

                                     Count Eleven:     WCA Violation as t0 Swanson
           160.         Plaintiffs incorporate the allegations in        every preceding paragraph as though they


  were   fully incorporated here.


           161      .   In October 20 1 9, Phoenix started t0 require      Swanson t0 report for work each weekday

  morning      at   7:30 a.m.


           162.         However, Swanson was not paid             for this extra 1.5 hours per day.


           163.         Defendants refused to provide Swanson With a written statement 0f the reasons for


  her termination, despite the fact Swanson requested one.


           164.         Defendants refused t0 provide Swanson With her legally required pay                   stub.


           165      .   Defendants owe Swanson an additional $202.50, for work she was forced t0 perform


  off—the-clock.7


           166.         By failing t0 pay Swanson's        $202.50 in unpaid wages by the next payday following


  her termination, by refusing t0 provide Swanson With a written statement 0f the reasons for her


  termination, and by refusing t0 provide           Swanson With the required pay stub, Defendants violated the



           7
                    October 21, 2019 through January 11, 2020 = 82 work days; eight 5—day work weeks. Worked 7:30 a.m.
                                 = 47.5 hours total, paid for 40 hours     $18.00/h0ur = $720, owed 7.5 hours OT
                    t0 5:00 p.m.                                          @                                            @
                    $27.00/h0ur    = $202.50

                                                              -15-
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 20 of 35 PageID #: 23




  WCA.

         167.    Defendants' WCA violation pay was intentional, willful, and/or was done with

  reckless disregard to Swanson's rights, and therefore, Defendants acted in bad faith.

         168.    Defendants are liable to Swanson for unpaid wages in the amount of $202.50,

  liquidated damages in the amount of $405.00, and Swanson's reasonable attorney fees and costs of

  litigation, for its bad faith violation of the WCA.

                           Count Twelve: WCA Violation as to Stockard

         169.    Plaintiffs incorporate the allegations in every preceding paragraph as though they

  were fully incorporated here.

         170.    Defendants refused to provide Stockard with a written statement of the reasons for

  her termination, despite the fact Stockard requested one.

         171.    Defendants refused to provide Stockard with her legally required pay stub.

         172.    By refusing to provide Stockard with a written statement of the reasons for her

  termination, and by refusing to provide Stockard with the required pay stub, Defendants violated the

  WCA.

         173.    Defendants' WCA violation pay was intentional, willful, and/or was done with

  reckless disregard to Stockard's rights, and therefore, Defendants acted in bad faith.

         174.    Defendants are liable to Stockard for her reasonable attorney fees and costs of

  litigation, for its bad faith violation of the WCA.

                        C. State Law Allegations Against Both Defendants

                               Count Thirteen: Conversion as to Long

         175.    Plaintiffs incorporate the allegations in every preceding paragraph as though they

  were fully incorporated here.


                                                  -16-
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 21 of 35 PageID #: 24




             176.      Phoenix Withheld a total of $45 .00 each week from Longs' paycheck for the purpose


  0f paying the premiums on Long's                AFLAC policy.

             177.      Defendants failed t0 pay the           AFLAC premiums for Which the money was Withheld.

             178.      Defendants knowingly and intentionally exercised unauthorized control over Longs'


  property, and thereby committed conversion.


             179.      The   actions 0f Defendants caused          Long   t0 suffer a pecuniary loss   0f $2,025,008


             180.      A person Who causes another to suffer a pecuniary loss through the commission of
  civil   conversion     is liable t0   the person    who     suffers the loss for three times the   amount of the   loss,



  plus reasonable attorney fees and costs.


             18 1.     Defendants are liable t0 Long for $6,075.00, in addition to her reasonable attorney


  fees    and costs 0f litigation, pursuant         to Ind.   Code 34-24-3—1.

                                    Count Fourteen: Conversion               as to Fugate


             182.      Plaintiffs incorporate the allegations in          every preceding paragraph as though they


  were    fully incorporated here.


             183.      Phoenix Withheld a total 0f $45.00 each week from Longs' paycheck for the purpose


  0f paying the premiums on Fugate's               AFLAC policy.

             184.      Defendant's failed t0 pay the          AFLAC premiums for which the money was Withheld.

             1   85.   Defendants knowingly and intentionally exercised unauthorized control over Fugate's


  property, and thereby committed conversion.


             186.      The   actions 0f Defendants caused Fugate t0 suffer a pecuniary loss of $5,490.00.9


             187.      A person Who causes another t0 suffer a pecuniary loss through the commission of


             8
                   $45.00/Wk. X 45 weeks   =   $2,025.00

            9
                   $45.00/Wk. x 122 weeks   =   $5,490.00


                                                                 -17-
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 22 of 35 PageID #: 25




  civil   conversion    is liable t0   the person       Who   suffers the loss for three times the   amount of the   loss,



  plus reasonable attorney fees and costs.


             188.     Defendants are liable t0 Fugate for $16,470, in addition t0 her reasonable attorney


  fees    and costs of litigation, for    its   bad     faith Violation, pursuant t0 Ind.   Code 34-24-3-1.

                                   Count        Fifteen: Conversion as to       Swanson

             189.     Plaintiffs incorporate the allegations in           every preceding paragraph as though they


  were    fully incorporated here.


             190.     Phoenix withheld a          total    0f $45.00 each week from Swanson's paycheck for the


  purpose of paying the premiums on Swanson's                    AFLAC policy.

             19 1.    Defendants failed t0 pay the            AFLAC premiums for which the money was Withheld.

             192.     Defendants knowingly and intentionally exercised unauthorized control over


  Swanson's property, and thereby committed conversion.


             193.     The   actions of Defendants caused            Swanson   t0 suffer a pecuniary loss   0f $810.00.“)


             194.     A person Who causes another to suffer a pecuniary loss through the commission 0f
  civil   conversion    is liable t0   the person       who   suffers the loss for three times the   amount of the   loss,



  plus reasonable attorney fees and costs.


             195.     Defendants are liable t0 Swanson for $2,430.00, in addition t0 her reasonable attorney


  fees    and costs 0f litigation, for    its   bad     faith Violation, pursuant t0 Ind.   Code 34-24-3-1.

                                   Count        Sixteen: Conversion as t0 Stockard


             196.     Plaintiffs incorporate the allegations in           every preceding paragraph as though they


  were    fully incorporated here.


             197.     Phoenix withheld a          total    0f $45.00 each week from Stockard's paycheck for the




             10
                  $45.00/wk. x 18 weeks   =   $810.00


                                                                 -18-
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 23 of 35 PageID #: 26




  purpose of paying the premiums 0n Stockards'                    AFLAC policy.

             198.      Defendants failed t0 pay the            AFLAC premiums for which the money was Withheld.

             199.      Defendants knowingly and intentionally exercised unauthorized control over


  Stockard's property, and thereby committed conversion.


             200.      The   actions 0f Defendants caused Stockard t0 suffer a pecuniaryloss of $900.00.“


             201.      A person Who causes another t0 suffer a pecuniary loss through the commission of
  civil   conversion     is liable t0   the person       Who   suffers the loss for three times the       amount of the       loss,



  plus reasonable attorney fees and costs.


             202.      Defendants are liable t0 Stockard for $2,700.00, in addition to her reasonable attorney


  fees    and costs of litigation, for      its   bad    faith Violation, pursuant t0 Ind.     Code 34-24-3-1.

                                                  V.    RELIEF REQUESTED

             WHEREFORE, Plaintiffs Danielle Long, Joy Fugate, Desiree Swanson, and Ashley Stockard,

  by counsel, respectfully request the Court to enterjudgment in their favor on all claims, and to order

  the Defendants t0 provide the following relief:


             203.      Order Defendants, jointly and severally,           t0   pay the Plaintiffs   all   wages and overtime

  they are due;


             204.      Order Defendants, jointly and severally, to pay the                   Plaintiffs liquidated     damages

  pursuant t0 the the        FLSA,   the   MWL, the WCA,           and/or the   WPA;

             205   .   Order the Defendants, jointly and severally,             to   pay each Plaintiff an amount equal to

  three times the pecuniary loss incurred as a result of Defendants'


             206.      Order the Defendants, jointly and severally,                     t0   pay the      Plaintiffs   pre-    and

  post-judgment interest 0n          all   sums awarded;



             11
                   $45.00/wk. x 20 weeks   =   $900.00


                                                                  -19-
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 24 of 35 PageID #: 27




            207.   Order the Defendants, jointly and severally,   to   pay the Plaintiffs' reasonable attorney

  fees   and costs 0f litigation; and


            208.   Order the Defendants, jointly and severally,   t0 provide the Plaintiffs   with any and all


  other just and proper   relief.



                                                          Respectfully submitted,


                                                           s/     Jay Meisenhelder
                                                          Jay Meisenhelder, Atty. N0. 19996-49
                                                          JAY MEISENHELDER EMPLOYMENT
                                                          & CIVIL RIGHTS LEGAL SERVICES, P.C.
                                                          650 North Girls School Road, Suite D40
                                                          Indianapolis,IN 46214
                                                          Ofﬁce Telephone:     3 17/23 1-5 1 93
                                                          Direct Telephone:           3 17/899-9920
                                                          Facsimile Number:           3 17/982-5463
                                                          Email Address:              1'am@ecrls.com




                                                   -20-
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 25 of 35 PageID #: 28


  STATE OF INDIANA                                 )                                   IN   THE MORGAN SUPERIOR COURT NO. 2
                                                   )   ss:

  COUNTY OF MORGAN                                 )                                   CAUSE NO. 55D02—2012-MI—001823

  DANIELLE LONG, et aL,                                                            )

                                                                                   )

                                                             Plaintiffs,           )

                                                                                   )

                                     v.                                            )

                                                                                   )

  PHOENIX STAFFING GROUP, INC.                                and                  )

  JILL BUSH,                                                                       )

                                                                                   )

                                                       Defendants.                 )



                                                                            SUMMONS
  TO DEFENDANT:                           Phoenix Stafﬁng Group,            Inc.
                                          c/o Jill Bush, President
                                          439 Tulip Drive
                                          Mooresville,   IN 46158

                You     are hereby notiﬁed that        you have been sued by the person named            as plaintiff   and in the Court indicated
  above.


                The nature of the suit against you is stated in the complaint which               is   attached to this   Summons.   It   also states
  the relief sought or the    demand made against you by the plaintiff.

                A11 answer or other appropriate response in writing to the complaint   must be ﬁled either by you or your attorney
  Within twenty (20) days,           commencing the day after you receive this Summons, (0r twenty—three (23) days ifthis Summons
  was received by mail),            or a judgment by default may be rendered against you for the relief demanded by plaintiff.




                                                                             W
                If you    have a claim for relief against the plaintiff arising from the same transaction 0r occurrence, you must
  assert   it   in   your written answer.


                Ifyou need the name of an attorney, you may contact the Indianapolis Bar Association Lawyer Referral Service
  (3   17/269-2222) or the Putnam County Bar Association.
                                                                                              ‘                 I




  Dated
                12/3/2020
                                                                                                  ﬂ”,                     (
                                                                                                                              +4

                                                   Clerk, Court


  (The following manner of service of summons                          is   hereby designated.)

           X                Registered 0r certiﬁed mail.
                             Service at place of employment, to-wit:
                             Service 0n individual           -   (personal) at above address.
                             Service on agent. (Specify)
                            Other Service. (Specify)


  Attorney for         Plaintiff:         Jay Meisenhelder (19996-49)
                                          JAY MEISENHELDER EMPLOYMENT
                                          & CIVIL RIGHTS LEGAL SERVICES, P.C.
                                          650 North Girls School Road, Suite B20
                                          Indianapolis, IN 462 1 4
                                          Ofﬁce Telephone:          3 1 7/23 1 -5 1 93
                                          Direct Telephone:                   3 17/899-9220
                                          Facsimile Number:                   3 17/982-5463
                                          Email Address:                      jam@ecrls.com
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 26 of 35 PageID #: 29



                               SHERIFF'S RETURN ON SERVICE OF SUMMONS

  I hereby certify that I have served this summons on the ______ day _________________________, 2020:

  (1) By delivering a copy of the Summons and a copy of the complaint to:
  _____________________________________________________________________________________

  (2) By leaving a copy of the Summons and a copy of the complaint at: _____________________________
  _____________________________________________________________________________________, which is
  the usual address of ________________, and by mailing a copy of the Summons to:
  _____________________________________________________________________________________at the
  above address.

  (3) Other Service or Remarks:_____________________________________________________________

  ________________________________________________ Sheriff of _________________ County
  Sheriff's Costs
                  By:________________________________________________
                                Deputy



                                      CLERK'S CERTIFICATE OF MAILING

  I hereby certify that on the _______ day of ______________________, 2020, I mailed a copy of this summons and
  a copy of the complaint to the registered agent for defendant,________________________________, by Certified
  Mail, Return Receipt Requested, at the address furnished by the plaintiff.

  Dated:____________                                             _________________________________________
                                                                               County Clerk
  By:______________________________
           Deputy


                                 RETURN ON SERVICE OF SUMMONS BY MAIL

          I hereby certify that the attached return receipt was received by me showing that:

  ________(1) The Summons and a copy of the complaint mailed to the registered agent for defendant,
  _______________________, was accepted by the registered agent for defendant on _____________________.

  ________(2) The attached return receipt was received by me showing that the Summons and a copy of the
  complaint mailed to the registered agent for defendant, _____________________, was accepted
  by______________________ on behalf of said registered agent for defendant on ______________________.

  _______(3) The attached return receipt was received by me showing that the Summons and a copy of the complaint
  was return not accepted on ________________________________________.

  ________________________________________________
                County Clerk

  By:___________________________________________
                Deputy
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 27 of 35 PageID #: 30


  STATE OF INDIANA                                  )                                        IN   THE MORGAN SUPERIOR COURT NO. 2
                                                    )   ss:

  COUNTY 0F MORGAN                                  )                                        CAUSE N0. 55D02-2012-MI-001823

  DANIELLE LONG, et al.,                                                                )

                                                                                        )

                                                              Plaintiffs,               )

                                                                                        )

                                      v.                                                )

                                                                                        )

  PHOENIX STAFFING GROUP, INC.                                 and                      )

  JILL BUSH,                                                                            )

                                                                                        )

                                                        Defendants.                     )



                                                                               SUMMONS
  TO DEFENDANT:                               Bush, President
                                           Jill

                                           Phoenix Stafﬁng Group,              Inc.

                                           439 Tulip Drive
                                           Mooresville, IN 46 1 58


                  You     are hereby notiﬁed that       you have been sued by the person named                   as plaintiff and in the Court indicated
  above.


                  The nature of the suit against you is stated in the complaint Which                     is   attached to this   Summons.   It   also states
  the relief sought 0r the      demand made against you by the plaintiff.

                  An answer or other appropriate response in writing to the complaint must be ﬁled either by you 0r your attorney
  within twenty (20) days, commencing the day after you receive this                           Summons,    (or twenty—three (23) days ifthis      Summons
  was received by mail), or a judgment by                     default    may be       rendered against you for the relief demanded by plaintiff.


                  If   you have a claim      for relief against the plaintiff arising             from the same transaction or occurrence, you must
  assert     it   in   your written answer.


                  Ifyou need the name ofan attorney, you may contact the Indianapolis Bar Association Lawyer Referral Service
  (3   1   7/269-2222) or the Putnam County Bar Association.


  Dated                12/3/2020
                                                    Clerk, Court


  (The following manner of service 0f summons                             is   hereby designated.)

             X                Registered or certiﬁed mail.
                               Service at place of employment, to-wit:
                               Service on individual          -   (personal) at above address.
                               Service on agent. (Specify)
                              Other Service. (Specify)


  Attorney for           Plaintiff:        Jay Meisenhelder         (1   9996-49)
                                           JAY MEISENHELDER EMPLOYMENT
                                           & CIVIL RIGHTS LEGAL SERVICES, P.C.
                                           650 North Girls School Road, Suite B20
                                           Indianapolis, IN 46214
                                           Ofﬁce Telephone:          3 17/23 1 -5 1 93
                                           Direct Telephone:                     3 17/899-9220
                                           Facsimile Number:                     3 17/982-5463
                                           Email Address:                        jaym@ecrls.com
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 28 of 35 PageID #: 31




                               SHERIFF'S RETURN ON SERVICE OF SUMMONS

  I hereby certify that I have served this summons on the ______ day _________________________, 2020:

  (1) By delivering a copy of the Summons and a copy of the complaint to:
  _____________________________________________________________________________________

  (2) By leaving a copy of the Summons and a copy of the complaint at: _____________________________
  _____________________________________________________________________________________, which is
  the usual address of ________________, and by mailing a copy of the Summons to:
  _____________________________________________________________________________________at the
  above address.

  (3) Other Service or Remarks:_____________________________________________________________

  ________________________________________________ Sheriff of _________________ County
  Sheriff's Costs
                  By:________________________________________________
                                Deputy



                                      CLERK'S CERTIFICATE OF MAILING

  I hereby certify that on the _______ day of ______________________, 2020, I mailed a copy of this summons and
  a copy of the complaint to the registered agent for defendant,________________________________, by Certified
  Mail, Return Receipt Requested, at the address furnished by the plaintiff.

  Dated:____________                                             _________________________________________
                                                                               County Clerk
  By:______________________________
           Deputy


                                 RETURN ON SERVICE OF SUMMONS BY MAIL

          I hereby certify that the attached return receipt was received by me showing that:

  ________(1) The Summons and a copy of the complaint mailed to the registered agent for defendant,
  _______________________, was accepted by the registered agent for defendant on _____________________.

  ________(2) The attached return receipt was received by me showing that the Summons and a copy of the
  complaint mailed to the registered agent for defendant, _____________________, was accepted
  by______________________ on behalf of said registered agent for defendant on ______________________.

  _______(3) The attached return receipt was received by me showing that the Summons and a copy of the complaint
  was return not accepted on ________________________________________.

  ________________________________________________
                County Clerk

  By:___________________________________________
                Deputy
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 29 of 35 PageID
                                                                         Filed:#: 32
                                                                                12/23/2020 8:24 PM
                                                                                                                        Morgan Superior Court 2
                                                                                                                         Morgan County, Indiana




  STATE OF INDMNA                                                   IN   THE MORGAN SUPERIOR COURT

  COUNTY OF MORGAN                            vvvv


                                                                    CAUSE NO.             55D02—20 1 2—MI—001 823

  DANIELLE LONG, JOY FUGATE,                               )

  DESIREE SWANSON, and                                     )

  ASHLEY STOCKYARD,                                        )

                                                           )

                                     Plaintiffs,           )

                                                           )

                    V.

                                                           g

  PHOENIX STAFFING GROUP,                INC.              )

  and JILL    BUSH,                                        )

                                                           )

                                     Defendants.           )



                     E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE
  This Appearance         Form must be    ﬁled 0n behalf 0f every party in a                    civil case.


  1.        The party on Whose behalf this form           is   being ﬁled   is:


            Initiating                               Responding      X            Intervening            ;
                                                                                                              and

            the undersigned attorney    and   all     attorneys listed   0n     this   form now appear        in this case for
            the following parties:

             Name    0f parties:     Phoenix Stafﬁng Group,              Inc.   and    Jill   Bush

             Address of parties:     David    L.     Swider
                                     BOSE MCKINNEY & EVANS LLP
                                     111 Monument Circle, Suite 2700
                                     Indianapolis,       IN 46204


  (List   0n a continuation page additionalparties             this attorney represents in this case.)


  2.        Attorney information for service as required by Trial Rule 5(B)(2):



            David   L.   Swider
            Attorney No. 5 1 7-49
            BOSE MCKINNEY & EVANS LLP
            111 Monument Circle, Suite 2700
            Indianapolis, IN 46204
            Phone: (3 17) 684-5000
            Fax: (3 17) 684-5173
            Computer Address:
            dswider@boselaw.com
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 30 of 35 PageID #: 33




       IMPORTANT:                 Each attorney speciﬁed on     this appearance:


        (a)            certiﬁes that the contact information listed for him/her       on the Indiana Supreme
                       Court R011 0f Attorneys    is   current and accurate as of the date 0f this
                       Appearance;

        (b)            acknowledges that all orders, opinions, and notices from the court in this
                       matter that are served under Trial Rule 86(G) will be sent t0 the attorney at
                       the email address(es) speciﬁed by the attorney 0n the Roll 0f Attorneys
                       regardless 0f the contact information listed above for the attorney; and

        (c)            understands that he/she    is   solely responsible for keeping his/her R011 0f
                       Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                       2(A).

       Attorneys can review and update their R011 0f Attorneys contact information 0n the
        Courts Portal       at http://portal.courts.in.gov.


       This   is   a      MI      case type as deﬁned in administrative Rule 8(B)(3).

       This case involves child support issues. Yes                   No       X   (Ifyes,   supply social security
       numbersfor allfamz'ly members 0n a separately attached documentﬁled as conﬁdential
       information 0n light green paper. Use Form TCM—TR3.I-4.)


       0r a no     — contact      order.   Yes   _
       This case involves a protection from abuse order, a workplace Violence restraining order,
                                                     N0   _X    (If Yes, the initiatingparly
       addressfor the purpose oflegal service but that address should not be one that exposes
                                                                                                mustprovide an

       the whereabouts ofa petitioner.) The party shall use the following address for purposes
       of legal service:

                                 Attorney’s address

                                 The Attorney General Conﬁdentiality program address

                                 (contact the Attorney General at 1-800-321-1907 or e-mail address           is

                                 conﬁdential@atg.state.in.us).

                                 Another address (provide)

       This case involves a petition for involuntary commitment. Yes                          No     X
       If Yes above, provide the following regarding the individual subj ect t0 the petition for
       involuntary commitment:

        (a)        Name        of the individual subj ect to the petition for involuntary commitment       if it is
                   not already provided in #1 above:



        (b)        State of Residence       0f person subject t0   petition:

        (c)        At   least   one of the following pieces 0f identifying information:
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 31 of 35 PageID #: 34




               (i)     Date of Birth

               (ii)    Driver’s License    Number
                       State   Where issued                             Expiration date

               (iii)   State   ID number

                       State   Where issued                             Expiration date

               (iV)    FBI number

               (V)     Indiana Department of Corrections             Number
               (vi)    Social Security   Number is          available    and   is   being provided in an attached
                       conﬁdential document Yes                    N0
        There are related cases: Yes            N0           X     (Ifyes, list      0n continuation page.)

        Additional information required        by   local rule:

        There are other party members: Yes                  N0       X    (Ifyes, list    0n continuation page.)

  10.   This form has been served 0n     all   other parties and Certiﬁcate 0f Service             is   attached:
        Yes      Y

                                                     Respectfully submitted,


                                                     /s/ David L.    Swider
                                                     David    L.   SWider
                                                     Attorney N0. 5 1 7-49


                                                     BOSE MCKINNEY & EVANS LLP
                                                      111   Monument      Circle, Suite     2700
                                                                         46204
                                                     Indianapolis, Indiana
                                                     dswider@boselaw.com
                                                     Phone: (317) 684-5000
                                                     Fax: (317) 684-5173


                                                     Attorneysfor Defendants, Phoenix Stafﬁng
                                                      Group, Inc. and Jill Bush
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 32 of 35 PageID #: 35




                                           CERTIFICATE OF SERVICE

              I   certify that   on December 23, 2020,      I   electronically ﬁled the foregoing   document using

  the Indiana E—Filing           System (IEFS).   I   also certify that   0n December 23, 2020, the foregoing

  document was served upon the following person(s) Via IEFS:

              Jay Meisenhelder
              JAY MEISENHELDER EMPLOYMENT&
              CIVIL RIGHTS LEGAL SERVICES, P.C.
              650 North Girls School Road, Suite D40
              Indianapolis, IN 462 1 4
              1am@ecrls.com


                                                            /s/David L. Swider
                                                            David L. Swider
  3984278_1
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 33 of 35 PageID   #: 36
                                                                         Filed: 12/23/2020 8:24 PM
                                                                                                               Morgan Superior Court 2
                                                                                                                Morgan County, Indiana




  STATE OF INDIANA                                                 IN   THE MORGAN SUPERIOR COURT

  COUNTY OF MORGAN                               vvvv


                                                                   CAUSE NO.       55D02—2012—MI-001823

  DANIELLE LONG, JOY FUGATE,                                )
  DESIREE SWANSON, and                                      )
  ASHLEY STOCKYARD,                                         )

                                                            )

                                        Plaintiffs,         )

                                                            )

                      V.                                    )

                                                            )

  PHOENIX STAFFING GROUP,                   INC.            )

  and JILL      BUSH,                                       )

                                                            )

                                        Defendants.         )



                                  MOTION FOR EXTENSION OF TIME
                               TO RESPOND TO PLAINTIFFS’ COMPLAINT
           Defendants, Phoenix Stafﬁng Group, Inc. and                   Jill   Bush   (collectively “Defendants”),


  respectﬁllly request an extension 0f time t0 and including January 22, 2021 Within                         Which   t0


  respond to     Plaintiffs, Danielle      Long, Joy Fugate, Desiree Swanson, and Ashley Stockyard’s


  (collectively “Plaintiffs”),        Complaint for Unpaid Wages (“Complaint”), and in support thereof

  state:



           1.         Plaintiffs   ﬁled their Complaint on or after December           1,   2020.


           2.         Pursuant t0 the Chronological Case Summary, this Court issued                 it   Summonses   t0


  the Defendants      0n 0r   after   December    3,    2020.


           3.         Pursuant t0 Ind. Trial Rule 12, Defendants’ response t0 Plaintiffs’ Complaint                  is



  due—at the earliest—not before December                  23, 2020, and such time has not yet elapsed.


           4.         Defendants respectfully request a thirty (30)                day extension of time from

  December      23,   2020    t0   and including January 22, 2021 Within Which               t0 ﬁle their response to


  Plaintiffs’   Complaint.
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 34 of 35 PageID #: 37




              5.        This motion    is   made   for   good cause and not         for the purposes of delay.


              Wherefore Defendants, Phoenix Stafﬁng Group,                       Inc.   and   Jill   Bush, respectfully request an


  extension 0f time t0 and including January 22, 2021 Within Which to respond t0 Plaintiffs, Danielle


  Long, Joy Fugate, Desiree Swanson, and Ashley Stockyard’s Complaintfor Unpaid Wages.

                                                              Respectfully submitted,


                                                              /s/David L. Swider
                                                              David    Swider
                                                                         L.
                                                              Attorney N0. 5 1 7-49


                                                              BOSE MCKINNEY & EVANS LLP
                                                                  111   Monument        Circle, Suite     2700
                                                              Indianapolis, Indiana46204
                                                              dswider@b0selaw.com
                                                              Phone: (3 17) 684-5000
                                                              Fax: (3 17) 684-5 173


                                                              Attorneysfor Defendants, Phoenix Staffing
                                                              Group,      Inc.   and Jill Bush


                                             CERTIFICATE OF SERVICE

              I   certify that   0n December 23, 2020,        I   electronically ﬁled the foregoing              document using

  the Indiana E-Filing           System (IEFS).     I   also certify that     on December 23, 2020, the foregoing

  document was served upon the following person(s) Via IEFS:

              Jay Meisenhelder
              JAY MEISENHELDER EMPLOYMENT&
              CIVIL RIGHTS LEGAL SERVICES, P.C.
              650 North Girls School Road, Suite D40
              Indianapolis, IN 462 1 4
              1am@ecrls.com


                                                              /s/David L. Swider
                                                              David L. Swider
  398199271
Case 1:21-cv-00156-JMS-TAB Document 1-1 Filed 01/19/21 Page 35 of 35 PageID #: 38




    STATE OF INDIANA                                    )               IN   THE MORGAN SUPERIOR COURT

    COUNTY OF MORGAN
                                                        )

                                                        )               CAUSE NO.     55DOZW       -
    DANIELLE LONG, JOY FUGATE,
                                                        )

                                                              )
                                                                                            3‘0‘       0L- up
    DESIREE SWANSON, and                                      )
    ASHLEY STOCKYARD,                                         )

                                                              )
                                               Plaintiﬁs,     )

                                                              )

                          v.                                  )

                                                              )
    PHOENIX STAFFING GROUP,                          INC.     )
    and JILL        BUSH,                                     )

                                                              )
                                               Defendants.    )



                          ORDER GRANTING MOTION FOR EXTENSION OF TIME
                               T0 RESPOND TO PLAINTIFFS’ COMPLAINT
                            ORDER REDOCKETING CASE AS A CP CASE TYPE
              This matter comes before the Court on Defendants, Phoenix Staﬂ'mg Group, Inc. and


    Jill   Bush’s (collectively “Dcfendants”) Motion for Extension of Time to Respond to Plaintiﬂs’


    Complaint; and the Court, being duly advised in the premises, ﬁnds that said motion should be and


    hereby    is    GRANTED.

              IT IS       THEREFORE ORDERED                  that the    Defendants shall have to and including


    January 22, 2021 within which                to ﬁle their response to    Plaintist Complaigtlfor Unpaid Wages.


   The     court,    own motion, notes this matter is ﬁled as a "MI" case and is in the nature
                    on   its

   of a    wage       The proper case type is as "PL'" for such an action, and the clerk is ordered
                    claim.
   to redocket this matter as a PL case type for all further proceedings. The caption in this case
   is ordered amended to reﬂect this.



   So Ordered        this
                               January   1_   2021

                                                                  Judge, Morgan Sup. Ct./No.2
